Citation Nr: 1511836	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  06-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence have been submitted to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to December 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appealed the Board's April 2008 denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the parties entered into a Joint Motion for Remand (JMR); thereafter, in an Order dated in May 8, 2009 the Court vacated the Board's decision and remanded the matter, pursuant to the JMR for further development and readjudication.

In February 2010, the Board remanded this matter for further development in compliance with the JMR, and the case has been returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1998, the RO denied the appellant's claim for service connection for a back disability.

2.  Evidence submitted since the August 1998 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 1998 decision that denied the appellant's claim for service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998). 

2.  Since the August 1998 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a back disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in February 2010.  The Board specifically instructed the RO/AMC to provide adequate notice on how the Veteran could reopen his claim; attempt to obtain clinical records from August 1958 from the Chelsea Naval Hospital and service personnel records; obtain records from Dr. D.K. from the Central Ohio Medical Group; and to readjudicate his claim.  Pursuant to the Board's remand, in March 2010, the Veteran was sent notice on how to reopen his claim and was sent an authorization request for the records of Dr. D.K. from the practice group formerly known as Central Ohio Medical Group.  The same month the RO/AMC sent requests for the personnel and treatment records to the National Personnel Records Center (NPRC) and Records Management Center (RMC).  In July 2010, the Veteran was sent notice that VA was unable to locate the Veteran's personnel records or service treatment records from 1958 and that future attempts to locate them would be futile.  His claim was readjudicated in the July 2010 supplemental statement of the case.  The results of these requests are addressed in full below.  For purposes of moving forward, the Board finds that there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
Duties to Notify and Assist

In this case, the April 2009 JMR requested that notification of how to reopen a claim be sent to the Veteran in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  While Kent is currently no longer controlling under VAOPGCPREC 6-2014, the RO regardless sent notification in March 2010, which included the criteria for reopening the previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided. 

Regarding the duty to assist, in a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).  In the April 2009 JMR, it was agreed upon that VA's heightened duty required a request for the Veteran's personnel records and for treatment records from the Chelsea Naval Hospital.

In March 2010, VA sent a Personnel Information Exchange System (PIES) request for the Veteran's personnel file and a request for activity duty inpatient clinical records for a back injury from August 1958 through December 1958 at the Chelsea Naval Hospital in Massachusetts.   A response was received that same month, indicating that searches for the Chelsea Naval Hospital records from 1958 were conducted but none of the records were located.  Additionally, the personnel records were fire related and that the only document in the reconstructed personnel file was a copy of the DD Form 214, Report of Separation.  Parenthetically, records from the Surgeon General's Office were not requested; however, those records cover some treatment through 1954.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section E. The Veteran's claimed injury occurred in 1958.  Therefore, they would be of no use.  In July 2010, VA sent the Veteran notification that it was unable to locate his personnel records or clinical records, that future efforts to locate them would be futile, and that he could send any alternative information he had.  No additional records were received from the Veteran.  
Regarding private treatment records, in March 2010, VA sent the Veteran an authorization request for the records of Dr. D.K. at the practice group formerly known as Central Ohio Medical Group.  He did not return the signed authorization.  VA has done everything reasonably possible to assist the appellant with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  

It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2014).  As set forth below, the appellant has not submitted new and material evidence to reopen the claim for service connection for a back disability.  Accordingly, VA has no further duty to assist him in the development of him claim.  In sum, the Board finds that the heightened duty to assist has been met.  See O'Hare, supra.  

Analysis

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.
Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In February 1988, the Board denied the Veteran's claim of entitlement to service connection for a back disability, based on a finding that a low back disorder was not incurred in or aggravated by service and any low back disorder which the Veteran incurred in service was acute, transitory, and resolved prior to his separation from service.  

The Veteran filed several applications to reopen the claim with the last unappealed rating decision in August 1998.  The relevant evidence of record at the time of the August 1998 decision consisted of lay statements made by the Veteran; a May 1987 regional office hearing transcript; a letter from Dr. D.K. in June 1992; private treatment records from Dr. D.K in September 1992 and January 1985; private treatment records from Lincolnview Family Physicians; a letter from Columbus Products Company; a letter from Columbus Public Schools; records noting unemployment at White-Westinghouse due to illness; in-service sick slips from August 1958; and an orthopedic consultation from service from August 1958.  The Veteran did not file a notice of disagreement with the August 1998 rating decision.  Therefore, the August 1998 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 39 C.F.R. § 20.1103.  The Veteran again submitted his sick slips in March 2000 with a request to reopen; however, the RO sent the Veteran a letter the same month noting that the slips were not new or material to the claim.  

In October 2004, a claim to reopen the issue of entitlement to service connection for a back disability was received.  Evidence of record subsequent to the August 1998 rating decision includes lay statements made by the Veteran regarding his claimed in service injury; a copy of the letter from Columbus Products Company, a copy of the letter from Columbus Public Schools; a letter from White-Westinghouse offering disability benefits and personnel reports from White-Westinghouse, the August 1958 in-service sick slips; the 1958 orthopedic consultation from service; Cleveland, Ohio VA outpatient treatment records; and a May 2006 DRO hearing transcript.  As noted above, VA has made attempts to secure the Veteran's service treatment records and personnel records; however, no evidence was secured except for the Veteran's DD Form 214.  In January 2010, the Veteran submitted again a lay statement recalling how he slipped and fell down a missile pit and was then seen at Chelsea Hospital.  He stated that after leaving the Army he returned to Westinghouse and began to have recurring back problems and was subsequently placed on disability at his work multiple times.  

The lay statements made by the veteran, letter from Columbus Products Company, letter from Columbus Public Schools, the records from White-Westinghouse; the in-service sick slip, and the orthopedic consultation report are cumulative and redundant of the evidence of record prior to the final unappealed rating decision in August 1998.  The May 2006 DRO hearing transcript is also not new evidence.  The transcript consisted of the Veteran restating the events that caused his claimed injury in service and asserting that his back has gotten worse over the years.  However, the Veteran's testimony did not provide any new information regarding his claimed back problems in service or the relation of his back injury to his current physical problems.  The Veteran's lay statements cannot be used as new and material evidence, as they are duplicative of his prior statements.  

The Cleveland, Ohio VA outpatient treatment records are new in that the evidence was not of record at the time of the August 1998 decision.  However, the VA outpatient treatment records do not show any complaints or treatments regarding the Veteran's back.  Thus, the Board finds that the new evidence is not material because it does not substantiate a fact necessary to establish that the Veteran's back disability was incurred in or aggravated in service.

None of the newly submitted evidence shows that the Veteran's claimed back disability is related to his military service, a previously unsubstantiated element of the claim.  The Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the claim.  Accordingly, having determined that new and material has not been submitted, the Veteran's claim for service connection for a back disability is not reopened.


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for a back disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


